DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the communication(s) filed on 06/24/2022.
Claim(s) 1-20 is/are currently presenting for examination.
Claim(s) 1, 9, and 17 is/are independent claim(s).
Claim(s) 1, 8-9, and 16-17 is/are rejected.
Claim(s) 2-7, and 10-15, and 18-20 is/are objected to.
This action has been made NON-FINAL.

Response to Arguments
Applicant's arguments filed on 05/23/2022 have been considered.
Applicant's arguments with respect to 35 USC § 103 rejection of claims 1, 8-9, and 16-17 have been considered but they are not persuasive.
Regarding independent claim 1, the applicant argues that references Fox and Kwag fail to teach or suggest the specific functions (determining, putting, and scheduling) are performed by the application processor, instead of the modem, as recited in claim 1.
Examiner respectfully disagrees. 
First, it is well-known in the art that a modem is a computer hardware device that converts data from a digital format into a format suitable for an analog transmission medium such as telephone or radio. Therefore, a modem is not able to determine the type of data packet, put the data packet into a QoS data flow corresponding to the type, and schedule the data packet in a data flow corresponding to a GBR type.
Second, Fox and Kwag disclose the operations of determining, putting, and scheduling (please see detailed rejections below). And, based on Fox figures 2-3, and paragraphs 14, 48, and Kwag paragraphs 45, 51, one of ordinary skill in the art will know that the aforementioned operations will be performed by a processor of a mobile terminal (a mobile terminal inherently include at least one processor and modem). 
Third, as describes in paragraph 125 of the specification of the instant application, the claimed invention can be performed by a processor of a general-purpose computer. 
Based on the above reasons, one of ordinary skill in the art will know that the processor, instead of the modem, in the mobile terminal of Fox and Kwag, is corresponding to the claimed application processor for performing the specific functions (determining, putting, and scheduling) as recited in claim 1.
Independent claims 9 and 17 have similar arguments as set forth in claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8-9, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US_20090168793_A1_Fox in view of US_20130223335_A1_Kwag.
Regarding claim 1,  Fox discloses a scheduling method, wherein the method comprises: determining, by an processor, a type of a to-be-sent data packet, and putting, by the processor, the to-be-sent data packet into a quality of service (QoS) data flow corresponding to the type of the to-be-sent data packet, wherein the type of the to-be-sent data packet is a guaranteed bit rate (GBR) type or a non-guaranteed bit rate (non-GBR) type (Fox paragraph 48, “Data of each of the types are stored in a separate queue (QoS flow or logical channel). Each queue may be allocated a "guaranteed" bit rate ( GBR) and a "non-guaranteed" bit rate ( non-GBR)…”); and    scheduling, by the processor, a to-be-sent data packet in a QoS data flow corresponding to the GBR type to send the to-be-sent data packet to a modem in a terminal in which the processor is located, and after determining that a data transmission rate requirement of the GBR type is met, scheduling, by the processor, a to-be-sent data packet in a QoS data flow corresponding to the non-GBR type to send the to-be-sent data packet to the modem (Fox paragraphs 14, 48, figure 2, and figure 3, the mobile terminal will transmit data at non-GBR from queues after data at GBR from all queues have been transmitted. It is well-known in the art that a mobile terminal will include at least one processor and modem to perform the basic functions).
Fox does not explicitly disclose that the processor in the terminal can be an application processor which communicating data packet to the modem in the terminal for transmission, and the application processor is located outside of the modem.
 Kwag discloses the processor in the terminal can be an application processor which communicating data packet to the modem in the terminal for transmission, and the application processor is located outside of the modem (Kwag paragraphs 51, “…a data packet that is generated in the application processor of the multi-mode terminal 1 may be transferred to the modem processor to be transmitted to the network side…”, and paragraph 45), and the application processor is located outside of the modem (Kwag paragraphs 45, 50-51, the application processor and the communication modem are two different modules in the multi-mode terminal).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Kwag’s the processor in the terminal can be an application processor which communicating data packet to the modem for transmission in Fox’s system to perform the basic data transmission. This method for improving the system of Fox was within the ordinary ability of one of ordinary skill in the art based on the teachings of Kwag. Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Fox and Kwag to obtain the invention as specified in claim 1.

Regarding claim 8, Fox and Kwag disclose the method according to claim 1, wherein the scheduling, by the application processor, a to-be-sent data packet in a QoS data flow corresponding to the GBR type comprises: scheduling, by the application processor based on priorities of a plurality of QoS data flows corresponding to the GBR type, to-be-sent data packets in the plurality of QoS data flows corresponding to the GBR type (Fox figure 3, steps C-H); and the scheduling, by the application processor, a to-be-sent data packet in a QoS data flow corresponding to the non-GBR type comprises: scheduling, by the application processor based on priorities of a plurality of QoS data flows corresponding to the non-GBR type, to-be-sent data packets in the plurality of QoS data flows corresponding to the non-GBR type (Fox figure 3, steps I-M).
Regarding claim 9, Fox and Kwag disclose the limitations as set forth in claim 1. 
Regarding claim 16, Fox and Kwag disclose the limitations as set forth in claim 8. 
Regarding claim 17, Fox and Kwag disclose the limitations as set forth in claim 1. 

Allowable Subject Matter
Claims 2-7, and 10-15, and 18-20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIBIN HUANG whose telephone number is (571)270-3695. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEIBIN HUANG/Examiner, Art Unit 2471